Citation Nr: 0700611	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  88-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an evaluation in excess of 10 percent through 
June 9, 1999, and in excess of 30 percent for the period 
beginning on June 10, 1999, for the veteran's hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May to June of 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the RO.  

The Board most recently remanded this case back to the RO in 
January 2006 for additional development of the record.  


FINDINGS OF FACT

1.  Prior to June 10, 1999, the service-connected hepatitis C 
is not shown to have been productive of more than minimal 
liver damage and symptomatology.  

2.  Beginning on June 10, 1999, the service-connected 
hepatitis C is shown to have been resulted in fatigue and 
depression but not incapacitating episodes; moreover, the 
moderate to severe liver damage has been separately 
attributed to alcoholic cirrhosis.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected hepatitis C 
prior to June 10, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7 (2006); 38 C.F.R. § 4.114 including 
Diagnostic Code 7345 (2000).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected hepatitis C 
beginning on June 10, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.114 including Diagnostic Code 
7354 (2006); 38 C.F.R. § 4.114 including Diagnostic Code 7345 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his hepatitis C.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2006 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was furnished subsequent to the 
appealed rating decision, but that decision was issued more 
than four years prior to the enactment of VCAA.  Moreover, 
the RO has since issued several Supplemental Statements of 
the Case, representing readjudications of the veteran's 
claim.  This case thus has been adjudicated in full 
compliance with Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the assigned evaluations and effective dates have been 
noted by the RO in multiple issuances, including an April 
2002 rating action.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In an October 1993 rating decision, the RO granted 
compensation under 38 U.S.C.A. § 1151 for hepatitis C on the 
basis of evidence of a blood transfusion with a hepatitis 
infection.  A 10 percent evaluation was assigned, effective 
in November 1992, based on the results of a September 1993 VA 
examination.  

The July 1996 VA hematologic disorders examination revealed 
that the liver dullness was not enlarged, and the liver edge 
was not palpable below the right costal margin, with good 
relaxation.  There was slight left costovertebral angle 
tenderness.  The veteran declined a liver biopsy, and blood 
chemistry showed a slight abnormality.  

The examiner rendered a diagnosis of alcoholic cirrhosis of 
the liver with portal hypertension, by history, and indicated 
that no clinical stigmata of chronic liver disease was noted 
at the time of the examination.  

During a June 1999 VA liver, gall bladder and pancreas 
examination, the veteran denied having abdominal pain, 
distention, nausea or vomiting and noted that his chief 
symptom was fatigue.  

On examination, the examiner noted tenderness in the right 
upper quadrant to palpation over the liver, with the liver 
increased in size to approximately three fingerbreadths below 
the right costal margin.  The abdomen was protuberant and 
difficult to assess for ascites, and none could be 
determined.  There was no evidence of jaundice.  Liver enzyme 
testing was noted to be "elevated" for serum glutamic 
oxaloacetic transaminase (SGOT) and "mildly elevated" 
otherwise.  

The report of a July 1999 VA gastroenterology consultation 
indicates a definite current hepatitis C virus infection that 
was "probably contributing in large part" to the veteran's 
abnormal liver tests.  

The examiner further noted that alcoholism was no longer a 
contributing factor and that, consequently, the veteran's 
changes were due to hepatitis C.  The veteran's fatigue and 
malaise were also attributed to his underlying liver disease.  
As it seemed "likely" that the veteran's symptoms could be 
attributed in part to a hepatitis C infection, the examiner 
noted that it was "worthwhile" to consider increased 
compensation.  A liver biopsy was not performed given the 
potential danger to the veteran in view of his "severe 
underlying liver disease."  

The veteran underwent a further VA digestive conditions 
examination in September 2000, with an examiner who reviewed 
the claims file.  The veteran was noted to be on no 
medication and to deny having hematuria, hematemesis, nausea, 
vomiting, constipation, jaundice or diarrhea.  Fatigue was 
again his biggest complaint, varying from day to day.  

The examination revealed the abdomen to be soft and 
nontender, with no palpable masses, ventral hernias, or 
hepatosplenomegaly.  The examiner rendered an assessment of 
hepatitis C, with residuals of increased fatigue, very 
obvious anxiety, and persistently elevated liver enzymes.  

A September 2000 VA CT scan of the abdomen revealed the liver 
to be somewhat small and irregular, with clinical correlation 
regarding the possibility of cirrhosis needed.  

In view of these examination reports, the RO, in a November 
2000 rating decision, increased the veteran's evaluation for 
hepatitis C to 30 percent, effective on June 10, 1999.  

The veteran underwent a further VA liver, gall bladder and 
pancreas examination in May 2001 when he complained of having 
chronic fatigue, depression and multiple aches and pains.  
His weight was noted to be 252 pounds.  

The examiner noted that the liver was not enlarged, and liver 
function tests revealed only minimal elevation.  Accordingly, 
in an addendum, the examiner questioned how active the 
veteran's hepatitis actually was.  The examiner thus 
questioned this diagnosis and indicated that the veteran's 
symptoms were much more likely to be non-liver in origin.  

In the report of a January 2002 addendum, the same VA 
examiner noted that confirmatory blood tests were positive 
for hepatitis C, with minimal elevations of alkaline 
phosphatase and lactic dehydrogenase and indications of low 
levels of inflammation.  

This examiner suggested that the veteran "indeed ha[d] a 
diagnosis of hepatitis C which appear[ed] to be ongoing but 
at a very low level at this point in time."  The examiner, 
who reviewed the claims file, also indicated that the 
veteran's VA blood transfusion "would be the least likely of 
everything in his exposure history that would account for his 
hepatitis C troubles today."  

A further addendum, from a different VA doctor in January 
2002, indicates that the most likely cause of the veteran's 
hepatitis C was his history of intravenous drug use with 
shared needles.  The VA use of blood products was noted to be 
"less likely."  This doctor also reviewed the claims file.  

In a March 2002 opinion, however, this same doctor was asked 
to determine whether hepatitis C existed prior to the March 
1990 VA hospitalization, and he confirmed that there was no 
firm evidence of hepatitis C infection prior to 1990.   

The veteran was admitted to a private hospital in September 
2003 with liver failure.  A CT scan of the abdomen showed a 
nodular shrunken liver, consistent with cirrhosis.  The 
hospitalization report indicates that one doctor felt like 
the patient had cirrhosis secondary to a combination of 
chronic hepatitis C and alcohol use with a portocaval shunt 
in place.  

A September 2003 private examination report contains a 
diagnosis of a history of hepatitis C secondary to a blood 
transfusion.  The examiner noted that "[t]here [was] nothing 
indicating whether he ha[d] had treatment for this," and the 
examination of the abdomen was unremarkable.  

In February 2006, the veteran underwent a further liver, gall 
bladder and pancreas examination, with an examiner who 
reviewed his claims file.  This examiner noted that the 
veteran's most recent liver enzymes were only mildly 
elevated.  

Also, the examiner indicated that the veteran volunteered at 
the VA facility from 7:30 to 3:00 five days a week, "which 
suggest[ed] there [was] no significant fatigue or malaise."  

The examiner further noted that the veteran's weight (214 
pounds) had been quite stable for the past couple of years, 
indicating no anorexia.  Other than lactulose, there were no 
specific medications prescribed for liver disease.  

The examiner rendered assessments of status post portal caval 
shunt and splenectomy secondary to portal hypertension, 
secondary to Laennec's cirrhosis and secondary to alcoholism; 
and a hepatitis C virus infection secondary to blood 
transfusions.  

In terms of degree, the VA examiner found that the veteran's 
liver disease was moderate to severe "secondary to his 
alcoholic-related liver disease," with only "minimal 
disease" related to hepatitis C.  

The Board observes that the rating criteria for liver 
disorders have been revised during the pendency of this 
appeal, effective on July 2, 2001.  

Under the old provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7345, effective through July 1, 2001, a 10 percent 
evaluation was warranted for infectious hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  

A 30 percent evaluation was assigned for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  

A 60 percent evaluation contemplated moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue and mental depression.  

The revised version of Diagnostic Code 7345 now specifically 
excludes hepatitis C.  Rather, that disorder is evaluated 
under the newly added Diagnostic Code 7354, again effective 
on July 2, 2001.  

Under this section, a 20 percent evaluation is warranted for 
hepatitis C with daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication; or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  

A 40 percent evaluation contemplates daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  

For purposes of evaluating conditions under Diagnostic Code 
7354, an "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id.  

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year-period preceding 
onset of the disease.  38 C.F.R. § 4.112.  

As to the period through June 9, 1999, only the old criteria 
of Diagnostic Code 7345 apply.  The evidence from this period 
is minimal, as, during the July 2006 VA examination, the 
veteran declined a liver biopsy.  

The blood chemistry from the examination showed a slight 
abnormality, and the examiner noted no clinical stigmata of 
chronic liver disease at the time of the examination.  These 
findings correlate to mild gastrointestinal disturbance, with 
the specific criteria for a 30 percent evaluation not shown.  

Accordingly, there is no basis for an evaluation in excess of 
10 percent for the period through June 9, 1999.  

For the period beginning on June 10, 1999, the veteran has 
primarily complained of fatigue and depression, rather than 
nausea or vomiting.  While his weight dropped from 252 pounds 
in 2001 to 214 pounds in 2006, the examiner who conducted the 
later examination found his weight to be stable, with no 
anorexia.  

Moreover, there is no indication whatsoever of 
"incapacitating episodes" as defined under the newly 
enacted Diagnostic Code 7354, and the veteran has been able 
to volunteer full-time despite his complaints of fatigue.  

As to the baseline level of severity, the Board notes that 
the veteran's liver function testing has revealed 
predominantly mild elevations.  The 2006 examiner described 
moderate to severe disability, but the examiner specifically 
related this degree of disability to alcohol-related 
cirrhosis and not to the "minimal disease" from hepatitis 
C.  

In this sense, the examiner's opinion, based on a claims file 
review, is distinguishable from the type of scenario 
contemplated in Mittleider v. West, 11 Vet. App. 181, 182 
(1998), in which the Court determined that when it is not 
possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, 
reasonable doubt should be resolved in the claimant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
condition.  

Accordingly, for the period beginning on June 10, 1999, there 
is no basis for finding that the service-connected hepatitis 
C, as opposed to alcohol-related cirrhosis, has resulted in 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression, 
as would warrant an increased evaluation of 60 percent, the 
next highest level, under the old provisions of Diagnostic 
Code 7345.  

Similarly, the evidence does not support the finding that the 
service-connected hepatitis C has been productive of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period, as would warrant an increased evaluation of 
40 percent, the next highest level, under the newly enacted 
Diagnostic Code 7354.  

In short, the evidence does not support an evaluation in 
excess of 10 percent for the period through June 9, 1999, or 
an evaluation in excess of 30 percent for the period 
beginning on June 10, 1999, for the veteran's hepatitis C.  
Accordingly, the appeal must be denied.  38 C.F.R. § 4.7.  



ORDER

An evaluation in excess of 10 percent through June 9, 1999, 
and in excess of 30 percent for the period beginning on June 
10, 1999, for the service-connected hepatitis C is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


